ORDERS OF TERMINATION 
The court having found in separate memoranda of decision issued this date that it is in the best interest of the minor child, Samantha D., to terminate the parental rights of her biological mother and father, Carol A. and Raymond, D., the and having terminated the rights of each, it is hereby ORDERED:
The Commissioner of DCF of Child and Families is hereby appointed the statutory parent for the purpose of securing an adoptive family or other permanent placement for Samantha.
Within thirty days of this judgment the Commissioner shall submit a written report addressing such permanency plans; DCF shall file such further reports as are required by state and federal law.
BY THE COURT
STEPHEN F. FRAZZINI JUDGE OF THE SUPERIOR COURT CHILD PROTECTION SESSION